DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/05/2022 to prosecute the invention of Group I, including claims 1-4 and 12. Other Groups, including claims 5-11 and 13-14 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,237,392. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 9,237,392 are clearly anticipated or similar in scope to the rejected claims 1-4 and 12 of the U. S. Pat. App (No. 17/303,673) with only obvious wording variations. For example:
U. S. Pat. App No. 17/303,673
U.S. Patent No. 9,237,392
1. A signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone of an earhole- wearable sound collection device, wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone, wherein the second microphone is located outside the earhole-wearable sound collection device; control a first amplifier to amplify the first sound collection signal; control a second amplifier to amplify the second sound collection signal; and add the amplified first sound collection signal to the amplified second sound collection signal.
1. An earhole-wearable sound collection device comprising: an attachment unit having at least a portion to be inserted into an earhole portion, the attachment unit forming a substantially sealed internal space therein when attached to the earhole portion, the internal space connecting to an ear canal; an internal microphone configured to collect speech voice that is emitted by a wearer and propagates through the ear canal when the attachment unit is attached to the earhole portion, the internal microphone being located in the internal space of the attachment unit; any of a low-frequency extraction filter unit configured to perform a filtering process on a sound collection signal from the internal microphone, to extract a low-frequency component, an equalizing unit configured to perform an equalizing process of a high-frequency emphasizing type on the sound collection signal from the internal microphone; and a control unit configured to control switching of the filter processing characteristics of the low-frequency extraction filter unit in accordance with a result of a noise analysis conducted based on a sound collection signal of extraneous noise; wherein the control unit detects a speech voice non-emitted period during which a level of the sound collection signal of extraneous noise is equal to or lower than a predetermined level, and performs the noise analysis based on the sound collection signal in the speech voice non-emitted period.
2. The earhole-wearable sound collection device according to claim 1, further comprising: an external microphone positioned to collect sound outside the attachment unit; a mid- and high-frequency extraction filter unit configured to perform a filtering process on a sound collection signal from the external microphone, to extract a mid- and high-frequency component; and an adder that adds the sound collection signal subjected to the filtering process by the mid-and high-frequency extraction filter unit and the sound collection signal subjected to the filtering process by the low-frequency extraction filter unit.
3. The earhole-wearable sound collection device according to claim 2, further comprising a delay processing unit configured to delay the sound collection signal that is from a side of the internal microphone and is to be subjected to the addition by the adder, the delay processing unit being located between the internal microphone and the adder.
4. The earhole-wearable sound collection device according to claim 2, wherein filter processing characteristics of the mid- and high-frequency extraction filter unit are variable.
5. The earhole-wearable sound collection device according to claim 1, wherein the attachment unit is a first attachment unit to be attached to one ear of the wearer, and a second attachment unit to be attached to the other ear of the wearer, a first internal microphone is provided as the internal microphone in the internal space of the first attachment unit, a second internal microphone is provided as the internal microphone in the internal space of the second attachment unit, the low-frequency extraction filter unit performs the filtering process on each of a sound collection signal from the first internal microphone and a sound collection signal from the second internal microphone, and the earhole-wearable sound collection device further comprises a beam forming unit configured to perform a beam forming process based on the sound collection signal that is from the first internal microphone and has been subjected to the filtering process by the low-frequency extraction filter unit, and the sound collection signal that is from the second internal microphone and has been subjected to the filtering process by the low-frequency extraction filter unit.
.

Claims 1-4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,918,162. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 9,918,162 are clearly anticipated or similar in scope to the rejected claims 1-4 and 12 of the U. S. Pat. App (No. 17/303,673) with only obvious wording variations. For example:
U. S. Pat. App No. 17/303,673
U.S. Patent No. 9,918,162
1. A signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone of an earhole- wearable sound collection device, wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone, wherein the second microphone is located outside the earhole-wearable sound collection device; control a first amplifier to amplify the first sound collection signal; control a second amplifier to amplify the second sound collection signal; and add the amplified first sound collection signal to the amplified second sound collection signal.
1. A signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone of an earhole-wearable sound collection device, wherein the first microphone is located in an internal space of an attachment unit of the earhole-wearable sound collection device; generate a second sound collection signal from a second microphone, wherein the second microphone is located outside the attachment unit of the earhole-wearable sound collection device; and correct first frequency characteristics of the first sound collection signal to match second frequency characteristics of the second sound collection signal, wherein the first frequency characteristics is corrected by equalization of a high-frequency emphasizing type.
2. The signal processing device according to claim 1, wherein the circuitry is further configured to filter the first sound collection signal from the first microphone to extract a low-frequency component.
3. The signal processing device according to claim 1, wherein the circuitry is further configured to equalize by digital signal processing.
4. The signal processing device according to claim 1, wherein the first microphone is a micro-electro mechanical systems (MEMS) microphone.
5. The signal processing device according to claim 1, wherein the second microphone is a micro-electro mechanical systems (MEMS) microphone.
6. The signal processing device according to claim 1, further comprising a filter configured to correct the first frequency characteristics of the first sound collection signal.
7. A signal processing method, comprising: in a signal processing device connected to an earhole-wearable sound collection device: receiving a first sound collection signal from a first microphone of the earhole-wearable sound collection device, wherein the first microphone is located in an internal space of an attachment unit of the earhole-wearable sound collection device; generating a second sound collection signal from a second microphone, wherein the second microphone is located outside the attachment unit of the earhole-wearable sound collection device; and correcting first frequency characteristics of the first sound collection signal to match second frequency characteristics of the second sound collection signal, wherein the first frequency characteristics is corrected by equalization of a high-frequency emphasizing type.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohmann et al. (U. S. Pat. App. Pub. No. – 2002/0176594).
	Regarding claim 1, Hohmann et al. disclose a signal processing device, comprising: circuitry configured to: receive a first sound collection signal from a first microphone (1) of an earhole-wearable sound collection device (haring aid), wherein the first microphone is located in the earhole-wearable sound collection device; receive a second sound collection signal from a second microphone (4), wherein the second microphone is located outside the earhole-wearable sound collection device ([0032]); control a first amplifier (6) to amplify the first sound collection signal; control a second amplifier (7) to amplify the second sound collection signal; and add (2) the amplified first sound collection signal to the amplified second sound collection signal (Fig. 1).
	Regarding claim 2, Hohmann et al. further disclose the signal processing device, wherein the circuitry is further configured to equalize (2) the amplified first sound collection signal based on digital signal processing (Figs. 1-2).  
	Method claim 12 is similar to claims 1-2 except for being couched in method terminology, such methods would be inherent when the structure is shown in the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hohmann et al. (U. S. Pat. App. Pub. No. – 2002/0176594).
Regarding claims 3-4, Hohmann et al. may not specially teach MEMS microphones as claimed. Since providing suitable MEMS for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide suitable MEMS for the hearing device taught by Hohmann et al., in order to effectively and efficiently manufacture the hearing device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651